         Case 1:17-cr-00548-PAC Document 423 Filed 08/12/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 12, 2020

By ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write in response to the defendant’s July 28, 2020 letter renewing his request for full
mirror images of the Central Intelligence Agency’s ESXi and NetApp servers. To be clear, the
defendant is, in effect, requesting full access to DEVLAN—a breathtaking amount of highly
classified data that has no relevance to the issues at trial or the opinions offered by the
Government’s experts. Indeed, a full image of the NetApp server alone is enormous and includes,
among other things, numerous daily backups of DEVLAN’s components and final copies of cyber
tools that were never disclosed by WikiLeaks. In support of this vast request, which the Court has
repeatedly denied, the defendant mischaracterizes the record and otherwise fails to identify any
specific aspect of forensic discovery that was deficient. The defendant’s request should be denied
once again.

        By way of background, on July 22, 2019, the Court issued an order granting, in part, the
Government’s motion pursuant to Section 4 of the Classified Information Procedures Act
(“CIPA”). (Dkt. 124). As relevant here, the Court reviewed and approved the Government’s
methodology for producing forensic discovery in this case, which included, among many other
things, producing all of the log files (i.e., files showing user activities on the server) from the ESXi
server and the relevant backups (i.e., the March 3, 2016 backup files that the defendant stole and
provided to WikiLeaks) from the NetApp server. (Id. at 9-13). In so ruling, the Court explained:

       Of course, the Court is mindful of the immense size of the full universe of forensic
       data and of the serious national security concerns inherent to producing the totality
       of Schulte’s requests [for forensic images of all of DEVLAN]. The Government
       put in a great deal of planning and effort in collecting, reviewing, and producing
       what might be an unprecedented volume of classified discovery to Schulte.
       Complete forensic copies of . . . DEVLAN would contain a tremendous amount of
       classified information. . . . Schulte has been accused of leaking information he
       obtained from his employment at the CIA both before he was arrested and from his
       cell at MCC after his arrest. Granting him unfettered access to . . . DEVLAN would
       gut the entire rationale behind CIPA.
         Case 1:17-cr-00548-PAC Document 423 Filed 08/12/20 Page 2 of 4

The Honorable Paul A. Crotty, U.S.D.J.
August 12, 2020
Page 2


(Dkt. 124 at 11-12). The Court also left open the possibility of ordering the production of
additional forensic material “if Schulte submits a more tailored request and provides good reason
for further forensic discovery.” (Id. at 12). When the defendant made such requests, as described
below, the Government responded, producing substantial additional forensic evidence.

        Nonetheless, the defendant persists in making a broad—rather than tailored—and
unjustified request for unlimited access to the ESXi and NetApp servers. The defendant’s request
is hardly “more focused” than his request for a complete forensic image of DEVLAN. (Ltr. at 1).
As several witnesses testified, the NetApp is a storage server used to maintain, among other things,
daily backup files for DEVLAN’s components, home directories for DEVLAN users, and the final
copies of cyber tools. (Leedom Tr. 939-40, 943-44, 947-50; Weber Tr. 224-27; David Tr. 787-
92). Thus, the NetApp’s mirror image would contain a massive amount of data that would take
months, if not longer, to review. The overwhelming majority of this data has nothing to do with
this case. For example, daily DEVLAN backup files from before or after the date of the theft
would provide no insight into who stole the backup files that were disclosed by WikiLeaks (and
which were produced in discovery to the defendant). Similarly, the ESXi server was used, and
thus would contain data related to, classified programs and projects that were entirely unrelated to
the theft of classified information at issue in this case. (Weber Tr. 218-20; 238-40). As the Court
has already found, providing irrelevant but highly classified information to the defendant—who is
accused of leaking classified information from prison after being charged with leaking classified
information from the CIA—would “gut the entire rationale beyond CIPA.” (Dkt. 124, at 12).

        In attempting to justify his renewed request, the defendant continues to mischaracterize the
record and distort the facts. For example, (i) the defendant cites his earlier claim that he was not
afforded access to the March 3, 2016 backup files from the NetApp server (Dkt. 328, at 9), when
in fact those backup files were produced on December 10, 2018 and then again on a standalone
computer in November 2019 (Dkt. 329, at 17-18); (ii) the defendant references his previous
argument that he had “no access whatsoever to [the] unallocated space [from the ESXi server]”
(Dkt. 328, at 11), but on December 10, 2018 and June 14, 2019, the Government produced all of
the portions of unallocated space for the ESXi server about which Patrick Leedom, one of the
Government’s forensic experts, testified (Dkt. 329, at 19); and (iii) the defendant claimed that the
log files from the ESXi server produced by the Government in discovery were “demonstrably
damaged” as a “result of prior forensic examination” (Dkt. 331-1, at 4), but on June 14, 2019, in
response to the defendant’s request, the Government produced unmodified copies in their original
format of both log files and unallocated space from the ESXi server (Dkt. 332, at 1).

        The defendant does not address these factual inaccuracies in his July 28, 2020 letter.
Instead, he focuses on a single line of Mr. Leedom’s cross-examination testimony. In particular,
after being asked a few questions about his access to mirror images to CIA computer systems, Mr.
Leedom responded “correct” when asked by defense counsel whether his access to those images
“very much informed” his expert opinion. (Tr. 1187). From this, the defendant claims that Mr.
Leedom “acknowledged [the] materiality” of the servers to his expert opinions. This is wrong. As
an initial matter, Mr. Leedom’s testimony spanned nearly 300 transcript pages (Tr. 908-1201) and
included a 191-page expert report (GX 1703). The defendant has cherry-picked one answer to
inappropriately suggest that Mr. Leedom based his opinions on data not provided to the defense.
         Case 1:17-cr-00548-PAC Document 423 Filed 08/12/20 Page 3 of 4

The Honorable Paul A. Crotty, U.S.D.J.
August 12, 2020
Page 3

This mischaracterizes the testimony and the Government’s disclosure obligations, which the
Government has complied with by providing the defendant with the facts and data upon which Mr.
Leedom based his opinions. See Fed. R. Evid. 702 (“A witness who is qualified as an expert . . .
may testify in the form of an opinion or otherwise if . . . the testimony is based on sufficient facts
or data . . . .”); see also Fed. R. Evid. 703; Fed. R. Crim. P. 16(a)(1)(G). In that respect, as Mr.
Leedom’s lengthy description of his expert analysis makes clear, none of the opinions to which
Mr. Leedom testified relied on any information from the images of the ESXi and NetApp Servers
beyond what was produced to the defense. Rather, Mr. Leedom testified in painstaking detail
about specific forensic artifacts taken from those servers (all of which were produced to the
defense) and explained how each of those artifacts supported his opinions. Indeed, starting in July
2019, the Government began to identify to the defense those specific forensic artifacts underlying
Mr. Leedom’s opinions. The parties discussed those forensic artifacts extensively during CIPA
proceedings in November and December 2019, well in advance of trial. The Government also
produced a detailed expert notice to the defense on October 18, 2019 (and that notice stated that
Mr. Leedom’s opinions were based on the forensic materials produced in discovery to the
defendant), and began producing drafts of Mr. Leedom’s trial presentation weeks before trial. No
more was required under the Federal Rules of Evidence.

         The defendant’s related suggestion that the Government misled the Court in its CIPA
Section 4 brief is baseless. (Ltr. at 1-2). The Government was, of course, clear in that brief that
the Government had full access to CIA computer systems and asked for permission to withhold
portions of those systems from the defense. The Government’s rationale was that the key issues
in this case were who had access to the classified information on DEVLAN, stole that information,
and then provided it to WikiLeaks, and that the forensic files being produced in discovery were
sufficient to address those issues. That is precisely the information that Mr. Leedom relied on in
forming his expert opinion and testifying at trial.1 Nor is this case—in which Mr. Leedom, who
participated in the underlying investigation and thus had access to DEVLAN systems at the CIA
facility in which they were stored—anything like United States v. Shrake,
             upon which the defendant relies. Shrake




        Finally, the defendant contends that the Court should grant his request because, according
to him, the Government’s “evidence is not nearly as strong as it pretends” and that he may be able
to prove his alleged innocence if given full access to these servers. (Ltr. at 2). Such a speculative
request has no merit—


1
 The defendant is also wrong that the issue that arose with Michael at trial supports revisiting the
Section 4 ruling. (Ltr. at 2 n.2). As the Government made clear in its opposition to the defendant’s
mistrial motion, the defendant possessed all of the relevant forensic information relating to the
CIA’s decision to place Michael on administrative leave for months or longer before trial, and the
Government did not suppress material information, although it acknowledged that it should have
provided information on Michael’s administrative leave status sooner. (Dkt. 329, at 14-22).
         Case 1:17-cr-00548-PAC Document 423 Filed 08/12/20 Page 4 of 4

The Honorable Paul A. Crotty, U.S.D.J.
August 12, 2020
Page 4

              Moreover, the defendant’s position, which he offers without explanation, is belied by
the extensive trial record in this case, which the Government reviewed in its opposition to the
defendant’s Rule 29 motion (Dkt. 410, at 2-24). The defendant had an opportunity to contest the
Government’s characterization of the trial evidence, but he “decided not to file a reply.” (Dkt.
415). Regardless, if the defendant believes that the Government’s evidence “is not nearly as strong
as it pretends,” the best way to test the Government’s evidence is to schedule and hold the retrial
as quickly as possible. In that respect, as the Government has noted, the Government anticipates
that the retrial will be substantially shorter than the first trial because the Government intends to
call fewer witnesses and scale back its case. The defendant’s current request for vast forensic
discovery would substantially delay scheduling the retrial, in that granting his request would delay
this case for months or, likely, much longer. There is no basis to do so on the current record. The
defendant’s request should be denied.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                  by: ____/s/______________________________
                                                      David W. Denton, Jr. / Sidhardha Kamaraju /
                                                      Matthew Laroche
                                                      Assistant United States Attorneys
                                                      (212) 637-2744 / 6523 / 2420

cc: Defense Counsel (by ECF)
